Per Curiam.
The defendant, at the close of the plaintiff’s evidence and at the close of all of the evidence, moved for judgment as in case of nonsuit. C. S., 567. The court below refused both motions and in this we see no error. We think the evidence sufficient to be submitted to the wry.
*393In the present action, contributory negligence is no bar to recovery, but mitigates, or diminishes, damages. See C. S., 3465, 3466, 3467, 3468, 3470; Stewart v. Lumber Co., 193 N. C., 138.
The court below gave the contentions fairly to both sides. The law applicable to the facts was carefully and clearly stated. We find
No error.